Citation Nr: 1230419	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  06-02 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from June 1955 to February 1959.  This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

The Veteran's current bilateral hearing loss is not related to his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Prior to the final adjudication of the claim at issue herein, the RO's letters, dated in February 2005 and March 2011, advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman, 19 Vet. App. at 486.  Subsequent to sending the March 2011 letter, the RO re-adjudicated the Veteran's claim in May 2011, November 2011, March 2012, and August 2012 supplemental statements of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Additionally, the duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was provided VA examinations in July 2005; August 2011; February 2012, with June 2012 addendum; and in July 2012, in addition to a claims file review in March 2011, to determine the presence of bilateral hearing loss and, if any present, whether it was incurred in or due to the Veteran's active duty service.  In previous Board remands, the Board determined that the July 2005 and August 2008 VA examinations were inadequate for purposes of determining service connection, as was the March 2011 claims file review.  The February 2012 VA audiological examination, with June 2012 addendum, and the July 2012 VA otolaryngological examination, however, addressed the salient questions presented by the Veteran's claim, and the examiners reviewed the Veteran's relevant records, considered the Veteran's statements, and performed thorough physicals and audiological examinations.  Because the Veteran's claim implicated two different medical specialties, it was necessary to afford the Veteran two distinct VA examinations in order to fully address the above-captioned claim.  When viewed together, the Board finds that the examinations were adequate for purposes of determining service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008)(finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).  Further, the February 2012 VA examiner asked the Veteran how his bilateral hearing loss affected the conditions of his daily life, to which the Veteran responded, "Difficulty hearing," without further elaboration.  While his may not constitute a complete assessment of the functional effects of the Veteran's bilateral hearing loss, to date, the Veteran has not advanced an argument that the February 2012 audiological examination was deficient in any respect or that he was prejudiced thereby.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination) (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Historically, the Veteran served on active duty from June 1955 to February 1959.  In January 2005, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, which was denied in August 2005.  The subsequent adjudicative history need not be repeated in detail here.  It is sufficient to say that the Board most recently remanded the Veteran's above-captioned claim in May 2012 for further development.  Specifically, the Board found that a February 2012 VA audiological examination was inadequate for purposes of determining service.  In the May 2012 remand, the Board directed the RO to obtain a supplemental opinion from the February 2012 VA examiner.  The Board then directed the RO to remind the examiner that although hearing loss may not be shown in service or at service separation, service connection can still be established if the medical evidence shows that it is actually due to incidents occurring during service.  With respect to the substance of the examination itself, the Board directed the RO to ensure that the examiner converted certain audiological findings to a different metric standard.  Further, the Board directed the RO to request the examiner to include the converted findings in the resulting report, and to consider inservice treatment for otitis media and a cyst before rendering an opinion.

In requesting a supplemental opinion from the February 2012 VA examiner, the RO reminded the examiner that although hearing loss may not be shown in service or at service separation, service connection can still be established if the medical evidence shows that it is actually due to incidents occurring during service.  The examiner rendered a supplemental opinion in June 2012 that included the converted audiometric figures, a discussion of the Veteran's inservice treatment for otitis media and a cyst, and an opinion, with rationale, addressing the salient etiological issues presented by the Veteran's claim.  Additionally, the examiner stated an otolaryngologist would be better able to address the relationship between inservice treatment for otitis media and a cyst and the Veteran's current bilateral hearing loss.  In July 2012, the Veteran underwent a VA otolaryngology examination.  After reviewing the Veteran's relevant treatment history and administering a physical examination, the examiner rendered an opinion, with an underlying rationale, as to the potential relationship between the Veteran's inservice treatment for otitis media and a cyst and his current hearing loss.  Thereafter, the RO readjudicated the Veteran's claim and continued the denial thereof in an August 2012 supplemental statement of the case before remitted it to the Board for further appellate review.

Based on the above, the Board finds that RO substantially complied with the May 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand for corrective action is not required, and, thus, the Board will address the merits of the Veteran's claim herein.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Throughout the pendency of this appeal, the Veteran has asserted that service connection is warranted for his current bilateral hearing based on exposure to inservice acoustic trauma.  He claims that he experienced bilateral hearing loss during and since his service discharge.  

According the Veteran's DD 214, his Military Occupation Specialty was Weapons Systems Mechanic while serving with the 61st Fighter Interceptor Squadron and the 327th Squadron.  

A review of the Veteran's service treatment records demonstrated that no puretone threshold testing was accomplished upon his entry into active duty service in June 1955.  On a whispered voice test, however, the Veteran scored 15/15. 

In January 1957, the Veteran was treated for complaints of a left ear ache.  The diagnosis was otitis media, left ear.  Service treatment records dated after January 1957 did not demonstrate ongoing treatment for or reoccurrence of otitis media. 

In May 1958, the Veteran underwent an examination following left shoulder bursitis in order to ascertain his fitness for duty.  A PULHES profile demonstrated that the Veteran's "hearing and ears" were assigned a "1."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).

In February 1959, the Veteran underwent a discharge examination.  A clinical evaluation did not demonstrate any abnormalities with the Veteran's internal and external ear canals, and there was no indication that he complained of or was treated for decreased hearing acuity.  Specifically, an audiological examination revealed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
10 (20)
5 (10)
LEFT
10 (25)
0 (10)
0 (10)
0 (10)
10 (15)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

In addition to the puretone threshold testing, a whispered voice test was administered on which the Veteran scored 15/15.  Further, the Veteran's PULHES profile, with respect to his hearing and ears, was rated as a high level of fitness.  Id.  The examination did not result in a diagnosis of bilateral hearing loss and the Veteran was deemed qualified for discharge.

In a contemporaneous report of medical history, the Veteran indicated that he had then or that he had experienced in the past "ear trouble," but did not complain of bilateral hearing loss.  In the physician's summary section, wherein the examining physician is supposed to elaborate on all of the Veteran's positive answers, the physician reported that the Veteran experienced an ear infection in 1957, but that he had not subsequently experienced another such infection since then.  The physician did not reference complaints of bilateral hearing loss or decreased hearing acuity or a history thereof.

In his January 2005 claim, the Veteran asserted that his current bilateral hearing loss began at some point from 1955 to 1959, but did not elaborate further.

In a January 2005 letter, the Veteran stated that he served in the U.S. Air Force, that he was assigned to the 61st Fighter Interceptor Squadron, and that his job was Airborne Radar Technician.  While serving in this capacity, the Veteran claimed that he was exposed to "excessive noise" from jet engines and generators.  The Veteran then described the nature and frequency of his claimed inservice noise exposure, and stated that he was not provided ear protection, which resulted in his current "deafness."  He then discussed how decreased hearing acuity affected his daily life.

In support of his January 2005 claim, the Veteran submitted a February 2002 VA audiological consultation report.  During the consultation, the Veteran reported being exposed to "aircraft noise" during his active duty service.  An audiological examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
55
55
LEFT
10
15
55
55
55

After speech recognition testing, using the W-22 word list, the assessment was sensorineural hearing loss.  No etiological opinion was rendered.

Although a July 2005 VA audiological examination has been found to be inadequate for purposes of determining service connection, this finding was limited to the etiological opinion rendered by the examiner.  The Veteran's statements and the clinical findings generated by the examination are still valid and, thus, will be considered herein.  During the examination, the Veteran reported that he experienced acoustic trauma in service in the form of noise from generators and the roar from jet aircraft engines.  The Veteran also recalled a specific instance when he was exposed to the noise from a rocket that was accidently fired out of a hanger door.  He then reported post-service occupational noise exposure while working on an aircraft assembly line, but stated that he worked in area of the plant that was away from most of the noise.  The Veteran denied taking ototoxic medications and a family history of hearing loss.  Audiological testing was accomplished, which revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
60
55
60
LEFT
10
20
60
55
60

In his September 2005 notice of disagreement, the Veteran expressed confusion as to how service connection could be granted for his tinnitus based on inservice noise exposure, but that the same inservice exposure was not sufficient to support service connection for bilateral hearing loss.

In March 2011, the Veteran failed to appear for a scheduled VA audiological examination.  In lieu of the examination, the examiner undertook a review of the claims file in order to render a supplemental opinion.  This opinion has since been found to be inadequate and, thus, will not be considered herein.  There were no clinical findings to report as the opinion offered by examiner was based solely on a review of the Veteran's claims file and his assertions contained therein.

In August 2011, the Veteran underwent a VA audiological examination.  As previously determined, the examiner's proffered opinion was inadequate for purposes of determined service connection and, consequently, will not be considered herein.  Despite this, the Veteran's assertions during the examination and clinical findings from the examination will be considered.  During the examination, the Veteran reported inservice exposure to noise associated with jet engines, specifically loud aircraft with after burners in an alert hanger.  The Veteran also endorsed occupational noise exposure from farm equipment.  Audiological testing was administered and demonstrated puretone thresholds, in decibels as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
55
65
LEFT
10
25
65
55
70

After speech recognition testing, the diagnosis was bilateral sensorineural hearing loss.

In February 2012, the Veteran underwent another VA audiological examination.  Although this examination was deemed inadequate for purposes of determining service connection, a June 2012 addendum from the examiner cured the defect.  As such, the examination, in its entirety, will be considered herein, to include the June 2012 addendum.  The examiner indicated that the Veteran's claims file was reviewed and that the Veteran's service discharge puretone thresholds were converted from ASA standards to ISO-ANSI standards.  It did not appear from the examination report as though the Veteran made any additional assertions as to the circumstances, timing of onset, or course of his bilateral hearing loss.  Audiological testing was administered and demonstrated puretone thresholds, in decibels as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
65
55
65
LEFT
20
30
65
60
65

Ultimately, the diagnosis was bilateral sensorineural hearing loss.  The examiner then opined that the Veteran's current bilateral sensorineural hearing loss was "not at least as likely as not" caused by or a result of an event during his military service.  In support of this opinion, the examiner reasoned as follows:

After AS[A] to ISO conversion, hearing sensitivity was within normal limits between 500 [and] 6000 [Hertz] bilaterally at his separation hearing evaluation.  Hearing loss onset occurred after his military service.

In a June 2012 addendum to the February 2012 opinion, the examiner converted the Veteran's discharge audiological puretone thresholds from the ASA standard to the ISO-ANSI standard and included the converted figures in the report.  The examiner then opined as follows:

[The converted thresholds] would suggest hearing was within normal limits at the time of discharge.  Review of audiogram dated [August 30, 2011]...would indicate that hearing loss is present.  Treatment reports found in the claims file indicated that [the V]eteran was treated with an antibiotic [on January 5, 1957] for left earache/otitis media.  Review of recent audiogram completed [August 30, 2011] does not show evidence of otitis media or any other middle ear pathology.  Air and bone conduction responses completed [January 5, 1957] suggest middle ear status is within normal limits (no air/bone gap is present and low frequency thresholds are within normal limits).  Imittance results completed [January 5, 1957] suggest middle ear function is within normal limits (tympanograms were within normal limits and acoustic reflexes were within normal limits/consistent with sensorineural hearing loss).  There is no evidence to suggest middle ear pathology was present at time of [August 30, 2011] audiogram.  This would certainly indicate that ear infection/otitis media in the left ear in 1957 did not result in any present ear pathology.  To be certain it is suggested that an otolaryngologist examine the [Veteran] for middle ear pathology.

On [September 29, 1958] records [sic] indicated that [the V]eteran was seen to have sutures removed for a left ear cyst.  The assumption is that this cyst was on our [sic] near the outer pinna and this would have no effect on hearing sensitivity.  To be certain it is again suggested that an otolaryngologist examine the [Veteran] for residuals of a left cyst removal.

Regarding medical evidence to show that current hearing loss is due to an incident or incidents during military service.  [sic]  Given that hearing loss was found to be within normal limits using ISO-ANSI conversion numbers and the fact that [the V]eteran reported civilian noise to include farm equipment it is most likely that current hearing loss occurred after military service and was due to factors unrelated to military noise exposure.  It is known and accepted that hearing loss related to noise exposure has an onset in close proximity to the event of noise exposure.  [The] Veteran's military service was over 50 years ago with no evidence to suggest that current hearing loss occurred on or around the dates of service.  The evidence to substantiate this would be the audiogram completed in 1959.  There is no evidence to contraindicate this statement.

Because the February 2012 VA examiner referred the Veteran to an otolaryngologist for more definitive opinions as to the relationship between inservice treatment for otitis media and a cyst and his current hearing loss, the Veteran was afforded a VA otolaryngological examination in July 2012.  A physical examination demonstrated that the Veteran's right external ear was within normal limits, while his left external ear showed a well-healed 8 millimeter scar in the upper anterior helical groove that was consistent with clinically insignificant residua of a successful and total removal of a benign cyst.  The scar was identified by the Veteran as the site of the inservice removal of the cyst.  The examination of the Veteran was otherwise within normal limits.  The impressions were neurosensory hearing loss as recorded and no evidence of middle ear abnormality, bilaterally.  The examiner then opined:

There is no evidence of clinically significant middle ear pathology as a contributor to [the Veteran's] present hearing loss regardless of his past military history of a promptly recognized and appropriately treated episode of [left] otitis media.  The [left] ear cyst/lesion and its treatment is not related to his current hearing loss either.

Preliminarily, the Board finds that the Veteran's statements of inservice noise exposure are competent and credible.

The Veteran's service treatment record included one audiogram, dated in February 1959, that demonstrated puretone thresholds within normal limits, even after converting the findings from the ASA standard to the ISO-ANSI standard.  Further, although the his service treatment records demonstrated treatment for a left ear cyst and for otitis media, the July 2012 VA examiner opined that neither were related to the Veteran's current bilateral hearing loss.  The Veteran's service treatment records were silent as to complaints of or treatment for bilateral hearing loss or decreased hearing acuity.  In fact, two separate PULHES profiles demonstrated that the Veteran's hearing and ears were at a high level of fitness.  Based on the above, the Board finds that there is a reasonable basis to question whether the Veteran experienced chronic, inservice bilateral hearing loss.

Where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned, evidence of continuity of symptomatology from the time of service until the present is required.  38 C.F.R. 
§ 3.303(b).  In other words, when the fact of chronicity inservice is not adequately supported, then a showing of continuity after service separation or discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The earliest evidence of record demonstrating that the Veteran complained or was treated for bilateral hearing loss was dated decades after his service discharge.  Specifically, a February 2002 VA audiological consultation resulted in a diagnosis of bilateral hearing loss.  This approximately 43-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, during the pendency of this appeal the Veteran asserted that he experience bilateral hearing loss during and continuously after his active duty discharge.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Lay evidence of symptomatology is pertinent to a claim for service connection if corroborated by medical evidence.  Rhodes v. Brown, 4 Vet. App. 124, 126-127 (1993).  Accordingly, the Board must consider the lay evidence submitted by the Veteran regarding his audiological symptoms during and since his service separation.

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469-70.  Lay evidence is competent and sufficient in certain instances related to medical matters.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Specifically, such instances include establishing a diagnosis of a condition when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377.  Similarly, when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 307; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007)(holding that certain disabilities are not conditions capable of lay diagnosis).  

The Veteran's assertions that he continuously experienced bilateral hearing loss since active service discharge are considered competent evidence as to the presence of observable symptoms such as decreased hearing acuity.  Layno, 6 Vet. App. at 469-70.  While the Veteran's statements have been deemed competent evidence as to the presence of observable symptoms, the Board must also determine whether such evidence is credible.  Id.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).

The Veteran indicated in his February 2005 claim that that his current bilateral hearing loss onset sometime during his active duty service due to exposure to acoustic trauma.  However, a PULHES profile in May 1959 showed that the Veteran's hearing and ears were at a high level of fitness.  Further, at the time of his discharge, the Veteran endorsed a history of ear trouble, but that history was limited to treatment/removal of a left ear cyst and otitis media.  He did not complain of or seek treatment for bilateral hearing loss or decrease hearing acuity at that time.  Further, a clinical evaluation was normal upon service discharge, and an audiological evaluation was within normal limits.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran).  Further, a VA examination opined in the June 2012 addendum to the February 2012 opinion that hearing loss based on acoustic trauma occurs in close temporal proximity to the trauma.  The first post-service complaint of or treatment for bilateral hearing loss was in February 2002, approximately 43-years after his service discharge.  During that 43-year period, the Veteran stated that he was exposed to occupational noise.  Based on the above and after weighing the absence of contemporaneous medical evidence, the inconsistent statements given at service discharge and post service, and the inconsistency with the other evidence of record, the Board finds that the Veteran's statements are not credible evidence as to experiencing bilateral hearing loss during and since his active duty service.  Caluza, 7 Vet. App. at 506; Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006); Rhodes, 4 Vet. App. at 126-127.  As such, the Board finds that service connection for bilateral hearing loss is not warranted on the basis of continuously experiencing symptoms since his active duty service.  38 C.F.R. § 3.303(b).

To the extent that the Veteran asserts that his current bilateral hearing loss is related to his active duty service, the Board finds that the matter of the determination of the origin of hearing loss, where the competent and credible evidence first demonstrates such disorder many years after service with many potential intervening causes, is more suited to the realm of medical, rather than lay expertise.  The precise determination of one etiology when there are several potential origins is too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau, 492 F.3d at 1377.  Consequently, the Veteran's assertions do not constitute competent evidence of etiology in this case.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that related the Veteran's bilateral hearing loss to his active duty service or to any event therein beyond his own assertions.  The only competent etiological opinions of record were those of the February 2012 VA examiner, with the June 2012 addendum, and the July 2012 VA examiner, both of which were negative to the Veteran's claim.  The Board finds that the February 2012 VA examiner's opinion, with June 2012 addendum, and the July 2012 VA examiner's opinion to be highly probative.  

Accordingly, service connection for bilateral hearing loss is not warranted as the most probative evidence shows that the Veteran's current right ear hearing loss is not related to his military service, to include as due to noise exposure.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


